ORDER
PER CURIAM.
Laura R. Hazelip (Mother) appeals from the judgment denying her request for contempt against Thomas H. Sears (Father), her ex-husband and father of their three children. Mother contends the trial court erred in denying her motion for contempt because Father failed to prove that he had an inability to make the required payments and that he did not intentionally or contumaciously put himself in a position of not being able to comply with the order to pay child support.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).